ORDER

WHEREAS, on October 27, 1995, this court suspended petitioner Jeremy C. Shea from the practice of law for a period of 6 months; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the requirements for reinstatement set forth in this court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s immediate reinstatement to the practice of law,
IT IS HEREBY ORDERED that petitioner Jeremy C. Shea be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by October 27, 1996.
BY THE COURT:
/s/ Alan C. Page
Alan C. Page Associate Justice